Citation Nr: 0916163	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthrosis with chondromalacia patella.

2.  Entitlement to an initial compensable rating for left 
knee osteoarthrosis with chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 
to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
in conjunction with a grant of service connection (so-called 
"original ratings") and dissatisfaction with determinations 
on later filed claims for increased ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized the rating issues on appeal as claims for 
higher initial ratings.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee osteoarthrosis 
with chondromalacia patella is manifest by a disability 
equating to no worse than limitation of extension to 10 
degrees.

2.  The Veteran's service-connected left knee osteoarthrosis 
with chondromalacia patella has not limited the Veteran's 
range of motion, but he experiences recurring pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected right knee osteoarthrosis with 
chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a, (Diagnostic Codes 5003, 5260, 5261) (2008).

2.  The criteria for an initial 10 percent rating for 
service-connected left knee osteoarthrosis with 
chondromalacia patella have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, (Diagnostic Code 5003) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Once the Veteran disagrees with an initial determination, 
other notice provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  

The Board finds that a May 2005 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Fayetteville VA Medical Center (VAMC) as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.  
Additionally, in August 2005, the Veteran was afforded a VA 
examination, the report of which is of record.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II.  Higher Initial Rating Claims

The Veteran contends that his bilateral knee disabilities 
have been more disabling than indicated by the assigned 
ratings.  Specifically, in a May 2005 statement, the Veteran 
contends that, because he was awarded a 20 percent rating by 
the United States Navy at the time of his discharge for his 
chondromalacia patellae, he is entitled to a higher rating by 
VA for his current disabilities.  

VA disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the Veteran's disabilities were rated by 
the RO under Diagnostic Code 5262 for impairment of the tibia 
and fibula.  However, because the Veteran has current 
diagnoses of osteoarthrosis, and there is no evidence of 
record that the Veteran suffers from an impairment of the 
tibia or fibula as required by Diagnostic Code 5262 (malunion 
or nonunion), the Board finds that the appropriate rating 
criteria are at Diagnostic Code 5003 for degenerative 
arthritis.  See 38 C.F.R. § 4.71a (2008).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as:  20 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; 
or 10 percent with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5003).

Following the rating criteria, note (1) provides:  the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion and note (2) provides:  the 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive. 

Thus, the Veteran's knee disabilities are to be evaluated 
under Diagnostic Code 5260 for limitation of flexion of the 
leg, under which:  a 30 percent rating is warranted where 
flexion is limited to 15 degrees; a 20 percent rating is 
warranted where flexion is limited to 30 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; and a noncompensable rating is warranted for flexion 
limited to 60 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260) (2008).

Additionally, the Veteran's knee disabilities are to be 
evaluated under Diagnostic Code 5261 for limitation of 
extension of the leg, under which:  a 50 percent rating  is 
warranted where extension is limited to 45 degrees; a 40 
percent rating is warranted where extension is limited to 30 
degrees; a 30 percent rating is warranted where extension is 
limited to 20 degrees; a 30 percent rating is warranted where 
extension is limited to 15 degrees; a 10 percent rating is 
warranted where extension is limited to 10 degrees; and a 
noncompensable rating is warranted for extension limited to 5 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2008).  The 
Board also notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a Veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  

In addition, the Veteran's knee disabilities could be 
evaluated under Diagnostic Code 5256 for ankylosis of the 
knee, under which:  a 60 percent rating is warranted where 
the ankylosis is extremely unfavorable, in flexion at an 
angle of 45 degrees or more; a 50 percent rating is warranted 
where the ankylosis is in flexion between 20 and 45 degrees; 
a 40 percent rating is warranted where the ankylosis is in 
flexion between 10 and 20 degrees; and a 30 percent rating is 
warranted where the ankylosis is favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5256) (2008). 

Also, the Veteran's knee disabilities could be evaluated 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability of the knee, under which:  a 30 percent 
rating is warranted where the condition is severe; a 20 
percent rating is warranted where the condition is moderate; 
and a 10 percent rating is warranted where the condition is 
slight.  38 C.F.R. § 4.71a (Diagnostic Code 5257) (2008).  
(This provision contemplates disability separate from 
arthritis and associated limitation of motion or rating based 
on x-ray findings and may therefore be used to assign a 
separate rating.  VAOPGCPREC 9-98 (Aug. 14, 1998).)

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); VAOPGCPREC 9-98.

A.  Right Knee

In August 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  In the examination report, 
the examiner noted that the Veteran experienced locking in 
his right knee twice over the prior six months.  In addition, 
the examiner found that the Veteran had crepitus in his right 
knee and experienced fatigue and weakness due to his knee 
condition.  Nonetheless, the examiner noted that Veteran's 
gait was normal.  At the examination, the Veteran had a range 
of motion of flexion to 120 degrees and extension to 10 
degrees with pain.  The Veteran reported that his right knee 
is more painful than his left knee.  The examiner found the 
Veteran was negative for Lachman's and McMurray tests.  The 
examiner reviewed an x-ray of the Veteran's right knee and 
found indications of osteoarthrosis.  The examiner diagnosed 
the Veteran with osteoarthrosis of the knee and 
chondromalacia of the patella.

Based on the August 2005 examination, a 10 percent rating is 
appropriate.  A higher rating is not appropriate because the 
Veteran's range of motion is limited to extension no worse 
than 10 degrees with no showing of a functional loss that 
equates to greater limitation of motion.  See DeLuca, 8 Vet. 
App. at 204-7.  In addition, because limitation of flexion, 
recurrent subluxation, lateral instability, or dislocated 
cartilage have not been shown, an evaluation would not be in 
order under Diagnostic Codes 5256, 5257, 5258, or 5260.  
Thus, a 10 percent rating is appropriate and a higher rating 
is not warranted.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5003, 5260, 5261).  

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of an initial rating in excess of 10 percent 
for right knee osteoarthrosis with chondromalacia patella.  
While the Board does not doubt the sincerity of his belief 
that the Veteran's osteoarthrosis has been more disabling 
than was initially rated; as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the severity of a disability in the context of the 
rating criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's right knee 
osteoarthrosis with chondromalacia patella has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for higher evaluation for right knee osteoarthrosis with 
chondromalacia patella must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Left Knee

In August 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  At the examination, the 
Veteran had a range of motion of flexion to 140 degrees, and 
extension to 0 degrees without pain.  The examiner found the 
Veteran was negative for Lachman's and McMurray tests, but 
that the Veteran experienced fatigue and weakness due to his 
left knee condition.  The examiner reviewed an x-ray of the 
Veteran's left knee and found indications of osteoarthrosis.  
The examiner diagnosed the Veteran with osteoarthrosis of the 
knee and chondromalacia of the patella.

Based on the August 2005 examination, a 10 percent rating is 
appropriate.  This is so because of the Veteran's report of 
recurring pain, even when the pain is not objectively shown.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(painful motion of a major joint caused by arthritis is 
deemed to be limited motion and entitled to a minimum 10 
percent rating even though there is no actual limitation).  A 
higher rating is not appropriate because there is no showing 
of a functional loss that equates to greater limitation of 
motion.  See DeLuca, 8 Vet. App. at 204-7.  Nonetheless, even 
though the Veteran's osteoarthrosis is noncompensable based 
on limitation of motion, a 10 percent rating is appropriate 
under the general degenerative arthritis rating schedule, 
Diagnostic Code 5003.  Lichtenfels, supra.  Thus, a 
10 percent rating is appropriate and a higher rating is not 
warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5003).  

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's left knee 
osteoarthrosis with chondromalacia patella has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun, 
22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that an 
initial higher rating-10 percent-is warranted for left knee 
osteoarthrosis with chondromalacia patella.  An even higher 
initial rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim for an even higher 
initial rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 
1 Vet. App. at 53-56.


ORDER

An initial evaluation in excess of 10 percent for right knee 
osteoarthrosis with chondromalacia patella is denied.

A 10 percent rating for left knee osteoarthrosis with 
chondromalacia patella is granted, subject to the laws and 
regulations governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


